Case 8:19-cr-00304-PX Document 21-1 Filed 12/11/19 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On or about February 26, 2019, law enforcement in Montgomery County, Maryland, pulled
over a silver Chevrolet Tahoe bearing Delaware temporary tags for having a non-functioning brake
light. The Defendant, MARLON DASHAWN FULLER (“FULLER”), was a passenger in the

vehicle.

Upon approaching the vehicle, law enforcement detected the odor of marijuana and asked
both occupants to exit the vehicle. When law enforcement asked FULLER if he had any weapons
on him, FULLER responded, “Yes.” In a search of FULLER’s person, law enforcement
recovered marijuana, a fake South Carolina driver’s license with FULLER’s photograph and the
name of someone else, and a Springfield Armory XD-S .45 Caliber semi-automatic pistol bearing
serial number $3300237, loaded with approximately three rounds of .45 ACP ammunition and a
magazine contained in the firearm.

The pistol meets the definition of a “firearm” as contained in 18 U.S.C. § 921(a)(3), and
the three rounds of .45 ACP ammunition meet the definition of “ammunition” as contained in 18
U.S.C. § 921(a)(17)(A). The pistol and ammunition were manufactured outside of Maryland and
travelled in interstate commerce prior to their recovery in Maryland on February 26, 2019.

The pistol that FULLER possessed was stolen from its owner in Georgia, in or around
February 6 or 7, 2019.

Prior to February 26, 2019, FULLER had been—and knew that he had been—previously

convicted in a court of a crime punishable by imprisonment for a term exceeding one year, and his
civil rights had not been restored.

Rev. August 2018
Case 8:19-cr-00304-PX Document 21-1 Filed 12/11/19 Page 2 of 2

le

Catherine K. Dick

“Assistant United States Attorney

SO STIPULATED:

 

j ¢
4
a KY { KA

Marlon Dashawn Fuller
Defendant

Won Chomnle
A, doin Chambe, Esq.
‘§sel for Defendant

 

Rev. August 2018
10
